—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice to vacate a decision and order dated September 25, 1998, in a proceeding entitled Matter of Donald C., pending in the Supreme Court, Orange County, under Index No. L-89/96, which struck the petitioner’s demand for a trial by jury.
*543Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.